Exhibit 10.1

 

FIRST AMENDMENT TO REVOLVING CREDIT

AND SECURITY AGREEMENT

 

This First Amendment to Revolving Credit and Security Agreement (the “First
Amendment”), is made this 14th day of October, 2009 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, INC., a corporation organized under the laws of the State of Colorado
(“Retail”), CROCS ONLINE, INC., a corporation organized under the laws of the
State of Colorado (“Online”), OCEAN MINDED, INC., a corporation organized under
the laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”), BITE,
INC., a corporation organized under the laws of the State of Colorado (“Bite”,
together with Crocs, Retail, Online, Ocean, Jibbitz and each other Person joined
as a borrower from time to time to the Loan Agreement (as defined below),
collectively “Borrowers” and each a “Borrower”), the financial institutions
which are now or which hereafter become a party hereto (collectively, the
“Lenders” and each individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).

 

BACKGROUND

 

A.            On September 25, 2009, Borrowers, Lenders and Agent entered into,
inter alia, that certain Revolving Credit and Security Agreement (as same has
been or may hereafter be amended, modified, renewed, extended, restated or
supplemented from time to time, the “Loan Agreement”) to reflect certain
financing arrangements among the parties thereto.  The Loan Agreement and all
other documents executed in connection therewith to the date hereof are
collectively referred to as the “Existing Financing Agreements”.  All
capitalized terms used and not otherwise defined herein shall have the meaning
ascribed thereto in the Loan Agreement, as amended hereby.

 

B.            Borrowers have requested and Agent and Lenders have agreed to
modify certain terms and provisions of the Loan Agreement on the terms and
subject to the conditions contained in this First Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.              AMENDMENT TO SECTION 6.5(A) OF THE LOAN AGREEMENT. UPON
THE EFFECTIVE DATE (AS DEFINED BELOW), SECTION 6.5(A) OF THE LOAN AGREEMENT
SHALL BE AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


(A)           NET WORTH.  MAINTAIN AT ALL TIMES A TANGIBLE NET WORTH IN AN
AMOUNT NOT LESS THAN $205,000,000, MEASURED AT THE END OF EACH FISCAL QUARTER,
COMMENCING WITH THE FISCAL QUARTER ENDING DECEMBER 31, 2009.


 


SECTION 2.              CONDITION PRECEDENT.  THIS FIRST AMENDMENT SHALL BE
EFFECTIVE UPON AGENT’S RECEIPT OF THIS FIRST AMENDMENT FULLY EXECUTED BY THE
BORROWERS (THE “EFFECTIVE DATE”).

 

--------------------------------------------------------------------------------


 


SECTION 3.              REPRESENTATIONS AND WARRANTIES.  EACH BORROWER:


 


(A)           REAFFIRMS ALL REPRESENTATIONS AND WARRANTIES MADE TO AGENT AND
LENDERS UNDER THE LOAN AGREEMENT AND ALL OF THE OTHER EXISTING FINANCING
AGREEMENTS AND CONFIRMS THAT ALL ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE HEREOF (EXCEPT TO THE EXTENT ANY SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY RELATE TO A SPECIFIC DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF SUCH OTHER SPECIFIC DATE);


 


(B)           REAFFIRMS ALL OF THE COVENANTS CONTAINED IN THE LOAN AGREEMENT,
COVENANTS TO ABIDE THEREBY UNTIL SATISFACTION IN FULL OF THE OBLIGATIONS AND
TERMINATION OF THE LOAN AGREEMENT;


 


(C)           REPRESENTS AND WARRANTS THAT NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING UNDER ANY OF THE EXISTING FINANCING AGREEMENTS;


 


(D)           REPRESENTS AND WARRANTS THAT IT HAS THE AUTHORITY AND LEGAL RIGHT
TO EXECUTE, DELIVER AND CARRY OUT THE TERMS OF THIS FIRST AMENDMENT, THAT SUCH
ACTIONS WERE DULY AUTHORIZED BY ALL NECESSARY LIMITED LIABILITY COMPANY OR
CORPORATE ACTION, AS APPLICABLE, AND THAT THE OFFICERS EXECUTING THIS FIRST
AMENDMENT ON ITS BEHALF WERE SIMILARLY AUTHORIZED AND EMPOWERED, AND THAT THIS
FIRST AMENDMENT DOES NOT CONTRAVENE ANY PROVISIONS OF ITS CERTIFICATE OF
INCORPORATION OR FORMATION, OPERATING AGREEMENT, BYLAWS, OR OTHER FORMATION
DOCUMENTS, AS APPLICABLE, OR OF ANY CONTRACT OR AGREEMENT TO WHICH IT IS A PARTY
OR BY WHICH ANY OF ITS PROPERTIES ARE BOUND; AND


 


(E)           REPRESENTS AND WARRANTS THAT THIS FIRST AMENDMENT AND ALL
ASSIGNMENTS, INSTRUMENTS, DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, ARE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY ANY APPLICABLE
BANKRUPTCY, INSOLVENCY, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY.


 


SECTION 4.              GENERAL PROVISIONS.


 


(A)           PAYMENT OF EXPENSES.  BORROWERS SHALL PAY OR REIMBURSE AGENT AND
LENDERS FOR ITS REASONABLE ATTORNEYS’ FEES AND EXPENSES IN CONNECTION WITH THE
PREPARATION, NEGOTIATION AND EXECUTION OF THIS FIRST AMENDMENT AND THE DOCUMENTS
PROVIDED FOR HEREIN OR RELATED HERETO.


 


(B)           REAFFIRMATION OF LOAN AGREEMENT.  EXCEPT AS MODIFIED BY THE TERMS
HEREOF, ALL OF THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT, AS AMENDED, AND
ALL OF THE OTHER EXISTING FINANCING AGREEMENTS ARE HEREBY REAFFIRMED AND SHALL
CONTINUE IN FULL FORCE AND EFFECT AS THEREIN WRITTEN.


 


(C)           THIRD PARTY RIGHTS.  NO RIGHTS ARE INTENDED TO BE CREATED
HEREUNDER FOR THE BENEFIT OF ANY THIRD PARTY DONEE, CREDITOR, OR INCIDENTAL
BENEFICIARY.


 


(D)           HEADINGS.  THE HEADINGS OF ANY PARAGRAPH OF THIS FIRST AMENDMENT
ARE FOR CONVENIENCE ONLY AND SHALL NOT BE USED TO INTERPRET ANY PROVISION
HEREOF.

 

2

--------------------------------------------------------------------------------


 


(E)           MODIFICATIONS.  NO MODIFICATION HEREOF OR ANY AGREEMENT REFERRED
TO HEREIN SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING AND SIGNED ON BEHALF
OF THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.


 


(F)            GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.


 


(G)           COUNTERPARTS.  THIS FIRST AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, ALL OF WHICH, WHEN
SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.  ANY SIGNATURE DELIVERED BY A PARTY BY
FACSIMILE TRANSMISSION OR PDF SHALL BE DEEMED TO BE AN ORIGINAL SIGNATURE
HERETO.


 

(Signature Page Follows)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

 

 

BORROWERS:

 

 

 

 

 

CROCS, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

 

CROCS RETAIL, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

 

CROCS ONLINE, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

 

 

By:

/s/ Ken Chaplin

 

Name:

Ken Chaplin

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

BITE, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

PNC BANK, NATIONAL ASSOCIATION, As Lender and as Agent

 

 

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------

 

 